Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-12, 22-31 and 13-21 are allowed, renumbered to claims 1-31, respectively

The following is an examiner’s statement of reasons for allowance:

Wang (US 10,271,351 B1) discloses a SAS comprises processing hardware configured to reallocate resources not being used by higher tier user/CPE.

Nolle et al. (US 9,300,489 B1) discloses a method and system for subscription service level based channel assignment for network devices operate to assign channels to CPE devices, wherein service level for a CPE device is checked to determine if the device has subscribed to a higher service level than is available on current used channel and to dynamically allocate another channel to support the subscribed service level to improve load balancing for network devices.

Markwart et al. (US 2018/0288621 A1) discloses a domain proxy and SAS located in a core network (paragraph 79), wherein the main task of the domain proxy is to act on behalf of a DeNB/CBSD (paragraph 74).



Prior arts of record disclose an SAS or a proxy for an SAS configured to assign resources.

Regarding claims 1, 13 and 21, prior arts of record fail to disclose “receiving notification of a wireless channel provisionally reallocated from allocation management hardware to the customer premises equipment to communicate with a wireless base station, the allocation management hardware allocated the wireless channel from a spectrum access system, the allocation management hardware disparately located with respect to the spectrum access system; in response to receiving the notification”, as recited in claim 1, and similarly recited in claims 13 and 21, in combination with other claimed limitations.

Regarding claim 16, prior arts of record fail to disclose “from the allocation management hardware, receiving notification of a wireless channel assigned to first customer premises equipment being installed at the first location, the wireless channel selected from multiple wireless channels allocated for use by a spectrum access system, the allocation 

Dependent claims 2-12, 22-31, 14, 15 and 17-20 are allowable based on their dependency on independent claims 1, 13 and 16, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/DANIEL LAI/Primary Examiner, Art Unit 2645